                      Case 19-20831-jra      Doc 33    Filed 08/07/19     Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF INDIANA
                                        HAMMOND DIVISION

 IN RE                                                            )   Chapter 13
                                                                  )
 JOHN MILEUSNIC                                                   )   CASE NO. 19-20831-JRA
                                                                  )
                                    Debtor                        )
                                                                  )

                                         MOTION TO DISMISS

          Comes now PennyMac Loan Services, LLC, by counsel, and for its Motion Dismiss,

would show the court as follows:

          1.        On April 4, 2019, the above-named Debtor filed petition pursuant to Chapter 13

of the Bankruptcy Code and a meeting of creditors was scheduled by the Court for June 21,

2019.

          2.        PennyMac Loan Services, LLC is the holder of a secured claim with a principal

outstanding balance of $205,175.37. Said claim is secured by the real property located at 325

Plum Creek Dr, Schererville, IN 46375-1166, and more particularly described in the mortgage, a

copy of which is attached hereto and incorporated herein as Exhibit "A".

          3.        The above-described mortgage was given to secure a promissory note dated

March 15, 2012, by the Mortgage Electronic Registration Systems, Inc., as nominee for CBC

National Bank in the original principal sum of $209,494.00. A copy of the above-described note

is attached hereto and incorporated herein as Exhibit "B". PennyMac Loan Services, LLC is the

current holder of the promissory note and mortgage as is evidenced by the chain of assignments

attached hereto and made a part thereof as Exhibit "C".

          4.        As of the date of filing this Motion, the Debtor’s Plan has not been confirmed.

          5.        The Debtor failed to treat PennyMac Loan Services, LLC in the Plan.



Mileusnic - File No. 099754B02
                      Case 19-20831-jra     Doc 33    Filed 08/07/19     Page 2 of 3




          6.        The Debtor has failed to make any post-petition payments to PennyMac Loan

Services.

          7.        Upon information and belief, PennyMac Loan Services, LLC alleges that the pre-

Petition value of its collateral will decrease during Estate administration due to depreciation

caused by Debtor’s use thereof. Therefore, PennyMac Loan Services, LLC is entitled to adequate

protection upon its interest in said collateral pursuant to U.S.C. §361.

          8.        Because Debtor has not provided adequate protection sufficient to protect

PennyMac Loan Services, LLC’s interest in its collateral from diminution during Estate

administration, PennyMac Loan Services, LLC alternatively requests that this Court grant its

Motion to Dismiss.

          WHEREFORE, PennyMac Loan Services, LLC, a secured creditor, by counsel,

respectfully prays that the Court grant its Motion to Dismiss, pursuant to 11 U.S.C. §1307(c)(4)

and for all other relief just and proper in the premises.

                                                  FEIWELL & HANNOY, P.C.

                                                  /s/ SUSAN M WOOLLEY
                                                  SUSAN M. WOOLLEY, Attorney No. 15000-64
                                                  Attorney for PennyMac Loan Services, LLC
                                                  8415 Allison Pointe Blvd., Suite 400
                                                  Indianapolis, IN 46250
                                                  (317) 237-2727
                                                  Fax: (317) 237-2717
                                                  Email: SWOOLLEY@feiwellhannoy.com




Mileusnic - File No. 099754B02
                      Case 19-20831-jra   Doc 33    Filed 08/07/19    Page 3 of 3




                                    CERTIFICATE OF SERVICE

          The undersigned does hereby certify that the foregoing has been duly electronically

noticed or mailed via United States mail, first class, on August 7, 2019, to the following:

John Mileusnic
Debtor
325 Plum Creek Dr
Schererville, IN 46375-1166

Paul R. Chael
Trustee
401 West 84th Drive, Suite C
Merrillville, IN 46410

Nancy J. Gargula
U.S. Trustee
100 East Wayne Street, 5th Floor
South Bend, IN 46601-2349


                                                          /s/ SUSAN M WOOLLEY
                                                          SUSAN M. WOOLLEY
                                                          Attorney No. 15000-64

                                              NOTICE

                        FEIWELL & HANNOY, P.C. IS A DEBT COLLECTOR.




Mileusnic - File No. 099754B02
